Citation Nr: 1817935	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-44 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for asbestosis, previously claimed as a lung disability. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1951 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was subsequently transferred back to the RO in Winston-Salem, North Carolina.   

The Board notes that the Veteran was scheduled for a Board hearing on March 1, 2018.  However, on February 26, 2018, the Veteran's representative submitted a Statement in Support of Claim indicating that the Veteran would not be attending the scheduled hearing and requested that the Board decide the case based on the evidence of record.  Accordingly, the request for hearing is withdrawn, and the Board may proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

For the entire period on appeal, the Veteran's asbestosis has been productive of a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 58 percent predicted. 


CONCLUSION OF LAW

The criteria for a 30 percent, but no higher, initial rating for asbestosis has been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.96, 4.97, DC 6833 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Legal Criteria & Analysis 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Currently, the Veteran is receiving a noncompensable disability rating for his asbestosis.  The Veteran contends that his current asbestosis symptomology is reflective of a higher disability rating.  

Asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833, which directs that the disability be rated under the General Rating Formula for Interstitial Lung Disease.  Under this formula, a 10 percent rating is warranted for forced vital capacity (FVC) of 75 to 80 percent predicted or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating is warranted for FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent predicted, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833 (2017).

Further, as relevant to this case, 38 C.F.R. § 4.96(d)(1)(i) instructs that when maximum exercise capacity tests are not of record, the Veteran's disability should be evaluated on alternative criteria.  

The Veteran was provided a VA examination for his asbestosis respiratory condition in December 2015.  The examiner noted a diagnosis of asbestosis.  It was noted that the Veteran did not require outpatient oxygen therapy for his respiratory condition.  On pulmonary function testing, FVC readings were at 84% pre-bronchodilator and 95% post-bronchodilator.  DLCO readings were at 58% pre-bronchodilator, and no readings post-bronchodilator were available.  The VA examiner indicated that the DLCO test result most accurately reflected the Veteran's level of disability (based on the condition being evaluated).  It was noted that exercise capacity testing could not be performed.  It was also noted that because of the Veteran's advanced age, he was unable to perform the tests and maneuvers required to evaluate his current pulmonary function.   

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his asbestosis.  These records provide no indication that the Veteran's asbestosis symptomatology is worse than what is reflected in the VA examination report of record. 

In light of the foregoing, the Board finds that the Veteran's asbestosis warrants an initial disability rating of 30 percent, as the Veteran presented with DLCO readings at 58% during the December 2015 VA examination.  38 C.F.R. § 4.97, DC 6833.  Based on the December 2015 VA examination, the Board does not find that a rating in excess of 30 percent is warranted, as FVC readings were not between 50 to 64 percent predicted, DLCO readings were not between 40 to 55 percent predicted, and the Veteran's medical records do not reflect cor pulmonale or pulmonary hypertension, or a requirement of outpatient oxygen therapy.  Id. 

Accordingly, the Board finds that the evidence supports the assignment of an initial disability rating of 30 percent for asbestosis.  However, the Board finds that the preponderance of the evidence is against an assignment of a rating in excess of 30 percent.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    



ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for the Veteran's asbestosis is granted.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


